In a proceeding pursuant to CPLR article 78 to compel respondents to correct petitioner’s jail-time credit so as to make him eligible to appear *738before the parole board, petitioner appeals from a judgment of the Supreme Court, Dutchess County, entered June 23, 1975, which, after a hearing, dismissed the petition. Judgment affirmed, without costs or disbursements. By statute, petitioner is precluded from receiving a credit of 142 days against the minimum period of his present sentence. That time was credited against a previously imposed sentence to which he is also subject (see Penal Law, § 70.30, subd 3). Petitioner will be ineligible for parole until he has served the minimum period of his present sentence (see Penal Law, § 70.40, subd 1, par [a]; Correction Law, § 212, subd 3). Martuscello, Acting P. J., Cohalan, Margett, Damiani and Rabin, JJ., concur.